Citation Nr: 0406927	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  02-07 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul


THE ISSUES

1.  Entitlement to a higher initial rating for multiple joint 
pain, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for fatigue with loss 
of sleep, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for muscle pain, to 
include as due to an undiagnosed illness.  

4.  Entitlement to service connection for shortness of 
breath, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for weight gain, to 
include as due to an undiagnosed illness.  

6.  Entitlement to service connection for sweating, to 
include as due to an undiagnosed illness.  

7.  Entitlement to service connection for nausea, to include 
as due to an undiagnosed illness.  

8.  Entitlement to service connection for rashes, to include 
as due to an undiagnosed illness.  

9.  Entitlement to service connection for dizziness, to 
include as due to an undiagnosed illness.  

10.  Entitlement to service connection for runny nose, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from October 1982 to September 
1985 and from December 1990 until June 1991.  He also had 
service with the Minnesota Army National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from September 2000 and April 2001 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in St. Paul, Minnesota.

The issues of entitlement to service connection for fatigue 
with loss of sleep, muscle pain, shortness of breath, weight 
gain, sweating, nausea, rashes, dizziness, and runny nose, to 
include as due to an undiagnosed illness, are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Such issues will thus be addressed in the REMAND, 
following the ORDER in this decision.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

The veteran's multiple joint pain is currently productive of 
complaints of pain and loss of motion; objectively, there is 
pain on motion of the knees and right wrist.


CONCLUSION OF LAW

The schedular criteria for an initial increased evaluation of 
40 percent for multiple joint pain have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5002, 5205, 5207, 5208, 5215, 5251, 5252, 5253, 5260, 
5261, 5290, 5291, 5292 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  
With respect to the duty to notify, it has been determined by 
VA's Office of the General Counsel (hereinafter referred to 
as "GC") that, when a claim for service connection is granted 
and the veteran submits a notice of disagreement as to the 
rating percentage assigned, notice under 38 U.S.C.A. 
§ 5103(a) is not required as to the claim raised in the 
notice of disagreement.  See VAOPGCPREC 8-03.  Instead, it 
was concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case.  Id.  Such was done in the present case.  Thus, no 
further notice is required on to the veteran's joint pain 
claim.

With respect to the duty to assist, the VCAA also provides 
that VA will make reasonable efforts to help the veteran 
obtain evidence necessary to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  
In a claim for disability compensation, VA will provide a 
medical examination which includes a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claim.  The veteran's 
private and VA post service clinical reports are associated 
with the claims file.  Also of record are VA examination 
reports.  
Additionally, the claims file contains lay statements, 
including statements submitted by the veteran in support of 
his claim. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his increased rating claim.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

In any event, any deficiencies that may exist in the duties 
to notify and to assist constitute harmless error as the 
benefit sought on appeal is granted as reported in more 
detail below.


Criteria

Disability Evaluations-in general

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity resulting from 
disability. 38 U.S.C.A. § 1155 (West 2002).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
Diagnostic Codes which represent particular disabilities.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illness proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1 (2003).  
Moreover, an appeal from the initial assignment of a 
disability rating, such as in this case, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).


Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.


Factual Background

The veteran was examined by VA in June 1999.  He complained 
of joint pain in his knees, wrists, elbows and hips.  He 
stated that such pain significantly limited his functional 
ability.  He complained of fatigue but not loss of 
coordination.  

Objectively, the veteran dressed, undressed and climbed on 
and off the examination table normally.  He could walk on his 
heels and his tiptoes.  He complained of left and right knee 
pain on deep squatting, and grimaced with that exercise.  He 
also stated that his right wrist cracked when he moved it.  


The veteran exhibited the following range of motion:

Knees
0-125 degrees, bilaterally

Hips
Flexion: 85 degrees, right; 90 degrees left
Hyperextension: 0 degrees bilaterally
External rotation: 40 degrees bilaterally
Internal rotation: 10 degrees right; 20 degrees left
Abduction:  30 degrees bilaterally
Adduction: 20 degrees bilaterally

Wrists
Dorsiflexion: 40 degrees right; 50 degrees left
Palmar flexion: 50 degrees right; 60 degrees left
Ulnar deviation: 25 degrees right; 30 degrees left
Radial deviation: 10 degrees bilaterally

Elbows
Flexion: 0-135 degrees right; 0-130 degrees left
Pronation: 80 degrees bilaterally
Supination: 80 degrees bilaterally

The examiner noted that all range of motion findings were the 
same for both active and passive movement.  

In performing range of motion testing, the veteran complained 
of pain in the left and right knee on full extension.  He 
also complained of pain in the right wrist upon full ulnar 
and full radial deviation.  There were no other complaints of 
pain.

Additional examination findings included crepitus of the 
knees bilaterally on motion.  There was also crepitus of the 
right wrist on motion.  The knees showed no excess patellar 
mobility or lateral, medial, anterior or posterior 
instability.  

He had a negative drawer and McMurray's signs.  There was no 
bone, joint or extremity redness, swelling, tenderness, 
deformity or atrophy.  

In a VA outpatient treatment report dated in October 1999, 
the veteran complained of general aches and pains associated 
with his service during the Gulf War.  He veteran was treated 
for myalgias.  

A March 2000 VA outpatient treatment report reflected care 
for joint pain.  The veteran complained of diffuse joint 
aches, mainly in the ankles, knees, hips and right wrist.  He 
was noted to be left-handed.  His symptoms worsened with 
physical activity.  Objectively, he denied any giving away of 
his joints.  There was no erythema and no warmth.  

A June 2000 VA outpatient treatment report indicates care for 
multiple arthralgia.  The veteran's pain affected his knees, 
ankles, hips, wrists and elbows, in descending order.

The veteran was again examined by VA in October 2000.  At 
that time, he complained of musculoskeletal symptoms 
distributed throughout his body.  All of his joints were 
involved, particularly his knees.  He reported that his knees 
were painful upon walking for any length of time.  He was not 
aware of any unusual deformity.  He stated that his knees may 
be warm or red at times, but he commented that such symptoms 
were extremely variable.  He had no swelling or redness in 
any other joints.  However, he has experienced pain in other 
joints, including his shoulders, elbows, wrists, hands, hips 
and occasionally his lower back.  

Objectively, the veteran had tenderness over his ankles and 
knees without any deformity.  The tenderness was generalized 
both medially and laterally, and anteriorly with respect to 
the knees.  There was no demonstrable effusion.  There was no 
significant deformity of any of his joints.  Range of motion 
was normal in all joints, with the exception of the left 
knee.  He could only flex the left knee approximately 120 
degrees without pain. Examination of the cervical, thoracic 
and lumbar spine revealed normal mobility.  

A January 2001 VA outpatient treatment report revealed 
complaints of joint pain in the veteran's low back, knees and 
ankles.  

In an April 2001 statement, the veteran reported that he felt 
pain with walking, bending and lifting.  He further reported 
that such pain had caused him to miss days at work.  He 
commented that he was employed for a railroad and that he 
worked on the trains outside in the switching yard.  

Private records dated from April 2001 to November 2001, 
written by JEB, MSW, LICSW indicated treatment for pain 
management.  Such treatment appeared to relate to headaches 
rather than joint pain, and it is noted that the primary 
focus was psychiatric rather than orthopedic.  Indeed, the 
private practitioner was not a medical doctor.   

A July 2001 VA outpatient treatment report reveals complaints 
of considerable joint pain on the instep of the veteran's 
left foot, associated with walking.  He also complained of 
pain in his low back, neck, shoulders, knees and ankles.  

In correspondence dated September 2001, the veteran discussed 
his chronic joint pain.  He rated his pain as a 6 or 7 out of 
10 on a typical day.  He stated, however, that about once or 
twice weekly his pain level would increase to an 8-10 out of 
10.  On such days he could not go to work and even had 
difficulty simply leaving his home.  Even with medication, 
the pain never abated.  

A VA outpatient treatment report dated in October 2001 notes 
chronic diffuse arthralgia, myalgia.  The pain was rated as 
between a 7 and an 8 out of 10.  

X-rays taken in February 2002 showed a normal left wrist.

VA outpatient treatment reports dated in 2002 indicate a 
diagnosis of multiple myalgias.  The veteran's chronic pain 
was noted to be between an 8 and a 10 out of 10.  



Analysis

The veteran's claim for an increased rating for his service-
connected disability at issue was received on May 9, 2001.  
As such, the rating period on appeal is from May 9, 2000, one 
year prior to the date of receipt of the reopened increased 
rating claims.  See 38 C.F.R. § 3.400(o)(2).

The veteran's multiple joint pain is rated by analogy to 
rheumatoid arthritis.  The provisions relating to rheumatoid 
arthritis are found in Diagnostic Code 5002.  Under this Code 
section, rheumatoid arthritis, as an active process, warrants 
a 20 percent evaluation for one or two exacerbations a year 
in a well-established diagnosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (2003).  A 40 percent evaluation is 
warranted for symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year.

Diagnostic Code 5002 further provides that chronic residuals, 
such as limitation of motion or ankylosis, are to be rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002, provided that limitation of motion is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.  

In a note, the Rating Schedule provides that the ratings for 
the active process will not be combined with the residual 
ratings for limitation of motion or ankylosis.  Instead, the 
higher evaluation is to be assigned.


Diagnostic Code 5002: Rheumatoid arthritis as an active 
process

The Board has considered whether the veteran's rheumatoid 
arthritis warrants a rating in excess of 20 percent as an 
active process under Diagnostic Code 5002.  However, after 
reviewing the competent evidence of record, it is found that 
an increase is not justified on this basis for any part of 
the claim's period.  

In reaching the above conclusion, the Board notes that the 
evidence associated with the claims file fails to establish 
any active disease process.  Indeed, objective findings from 
June 1999 demonstrated that there was no bone, joint or 
extremity redness, swelling, tenderness, deformity or 
atrophy.  Moreover, knee examination showed no excess 
patellar mobility or lateral, medial, anterior or posterior 
instability.  Additionally, objective examination in March 
2000 showed no erythema or warmth in any joints.  
Furthermore, subsequent examination in October 2000 showed no 
swelling, no redness, no demonstrable effusion, and no 
significant joint deformity.  

The Board acknowledges findings of crepitus in both knees in 
June 1999, as well as a notation of generalized joint 
tenderness indicated in an October 2000 VA examination 
report.  Nevertheless, in weighing the evidence as a whole, 
the veteran's joint symptomatology cannot be construed as 
symptom combinations productive of definite impairment of 
health, such as to warrant the next-higher 40 percent 
evaluation under Diagnostic Code 5002.  This remains true 
even when taking into account the benefit of the doubt 
doctrine as provided in 38 U.S.C.A. § 5107(b).

As previously noted, the next-higher rating for rheumatoid 
arthritis as an active process under Diagnostic Code 5002 is 
also warranted if the evidence demonstrates incapacitating 
exacerbations occurring three or more times a year.  In this 
regard, the veteran has reported lost days of work as a 
result of his multiple joint pain.  However, he has not 
provided evidence to confirm such absences and there is no 
other indication of incapacitation, such as evidence of bed 
rest ordered by a physician.  

For the foregoing reasons, the evidence fails to show 
incapacitating exacerbations, negating the only other means 
of attaining the next-higher 40 percent evaluation for 
rheumatoid arthritis as an active process. 


Diagnostic Code 5002: Rheumatoid arthritis, chronic residuals

Having determined that Diagnostic Code 5002 does not serve as 
a basis for an increased initial evaluation for rheumatoid 
arthritis as an active process, the Board must next consider 
whether the veteran is entitled to a higher disability 
evaluation for any portion of the claim's period due to 
chronic residuals.  Analyzing each relevant joint group, the 
Board will note all compensable evaluations allowable under 
the limitation of motion codes.  In so doing, considerations 
of additional functional loss due to such factors as pain and 
weakness will be taken into account.  Such ratings will then 
be combined.  If the result of these combined ratings exceeds 
the 20 percent evaluation presently assigned for rheumatoid 
arthritis as an active process, then the veteran's disability 
evaluation will be increased.  If the combined limitation of 
motion ratings do not exceed 20 percent, then the current 
evaluation will be continued.  

Knees

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5161.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  

A 40 percent rating is warranted where extension is limited 
to 30 degrees.  Finally, a 50 percent evaluation is warranted 
where extension is limited to 45 degrees.  

Here, the objective evidence reveals knee flexion to 125 
degrees bilaterally in June 1999.  In October 2000, the 
veteran's left knee flexion was to 120.  Such findings are 
consistent with a noncompensable evaluation under Diagnostic 
Code 5260.  Therefore, that Code section does not afford a 
basis for an increased rating.

With regard to leg extension, the veteran could extend both 
knees to 0 degrees.  Such findings are consistent with a 
noncompensable evaluation under Diagnostic Code 5261.  
However, while strict application of that Code section does 
not afford a basis for an increased rating, considerations of 
additional functional limitation as due to factors such as 
pain and weakness do justify a 10 percent evaluation here.  
In so finding, the Board points to objective findings of pain 
on motion in the June 1999 VA examination report.  

Furthermore, the bilateral factor applies here, as there is 
partial disability of compensable degree in each of two 
paired extremities.  See 38 C.F.R. § 4.26(c). That Code 
provision states that the ratings for the disabilities of the 
right and left sides will be combined as usual, and 10 
percent of this value will be added.  

Under the Combined Ratings Table of 38 C.F.R. § 4.25, a pair 
of 10 percent ratings combines to 19 percent.  Then, under 
38 C.F.R. § 4.26, an additional 10 percent, or 1.9, is added.  
The resulting figure is 20.9 percent, rounded to 20 percent 
(the nearest number divisible by 10).  

Thus, a limitation of motion analysis as to the veteran's 
knees yields a rating of 20 percent.

Hips

Limitation of hip and thigh motion is governed by Diagnostic 
Codes 5251 and 5252 and 5253.  Diagnostic Code 5251 concerns 
thigh extension.  

Where such extension is limited to 5 degrees, a 10 percent 
evaluation is warranted.  However, upon VA examination in 
June 1999, the veteran had extension to 0 degrees 
bilaterally.  Thus no compensable evaluation may be derived 
from application of this Code section.

Diagnostic Code 5252 pertains to limitation of flexion.  
Under the provisions of that section, a 10 percent disability 
rating is warranted for flexion limited to 45 degrees. A 20 
percent disability rating is warranted for flexion limited to 
30 degrees.  A 30 percent disability rating is assigned for 
flexion limited to 20 degrees, and a 40 percent disability 
rating is warranted for flexion limited to 10 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2003).  

The competent evidence shows that the veteran's hip flexion 
was 85 degrees, right, 90 degrees left upon examination in 
June 1999.  It was normal upon subsequent examination in 
October 2000.  In either case, it is clear that Diagnostic 
Code 5252 does not afford a compensable rating here.

Diagnostic Code 5253 relates to thigh impairment, as 
demonstrated by limited abduction, adduction and/or rotation.  
This Code section permits a 10 percent rating for "limitation 
of adduction of, cannot cross legs," or for "limitation of 
rotation or, cannot toe-out more than 15 degrees, affected 
leg," and a 20 percent rating for "limitation of abduction 
of, motion lost beyond 10 degrees." 38 C.F.R. Part 4, 
Diagnostic Code 5253 (2003).  

Here, the veteran's internal rotation, right hip was only 10 
degrees.  Therefore, a 10 percent evaluation is in order.  
However, it is noted that he had internal rotation of the 
left hip to 20 degrees, which is not compensable.  Reasonable 
doubt is resolved in the veteran's favor and a 10 percent 
evaluation based on limitation of the hips is recognized.  
See 38 C.F.R. § 5107(b).  Since both hips were not disabled 
to compensable degree, the bilateral factor of 38 C.F.R. § 
4.26(c) does not apply.  Moreover, as the veteran was shown 
to have abduction to 30 degrees bilaterally and adduction to 
20 degrees bilaterally, a higher 20 percent evaluation is not 
for application.  

Finally, the medical evidence with respect to the hips does 
not show additional limitation of function as due to factors 
such as pain or weakness, obviating the only remaining means 
of attaining a 20 percent evaluation.  

Wrists

Limitation of motion of the wrists is addressed under 
Diagnostic Code 5215.  That Code section provides that a 10 
percent evaluation may be assigned for palmar flexion limited 
in line with the forearm, and for dorsiflexion less than 15 
degrees. No higher evaluation is provided and no distinction 
is made between major or minor extremities.  
 
In the present case, the veteran had palmar flexion to 50 
degrees right and to 60 degrees left.  He had dorsiflexion to 
40 degrees right and to 50 degrees left.  Thus, Diagnostic 
Code 5215 does not allow for a compensable rating.  
Nevertheless, the next-higher 10 percent rating is warranted 
for the right wrist on the basis of additional functional 
limitation as due to factors such as pain and weakness.  
Indeed, the June 1999 VA examination report indicates pain on 
motion as to the right wrist.  Thus, a noncompensable left 
wrist and a right wrist evaluated at 10 percent combine for a 
10 percent rating overall as to the wrists.  Since only one 
of the wrists warrants a compensable rating, the bilateral 
factor is not for application.  See 38 C.F.R. § 4.26(c).  

Elbows

Limitation of motion of the elbows is addressed under 
Diagnostic Codes 5206, 5207 and 5208.  As these Codes 
distinguish between major and minor extremities, it is 
important to note that the veteran is left-handed.  

Under Diagnostic Code 5206, a noncompensable rating is 
warranted where flexion of either forearm is limited to 110 
degrees.  A 10 percent rating is warranted if flexion of 
either forearm is limited to 100 degrees.  

A 20 percent rating requires limited flexion of either 
forearm to 90 degrees, or of the minor extremity to 70 
degrees.  A 30 percent rating is for application where the 
evidence demonstrates limitation of forearm flexion of the 
major extremity to 70 degrees or of the minor extremity to 55 
degrees.  A 40 percent rating requires limitation of forearm 
flexion of the major extremity to 55 degrees, or of the minor 
extremity to 45 degrees.  A 50 percent rating requires 
limitation of forearm flexion to 45 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5206. 

Under Diagnostic Code 5207, the rating schedule also provides 
that limitation of extension of either forearm from 45 to 60 
degrees warrants a 10 percent rating.  A 20 percent rating is 
warranted if extension of either forearm is limited to 75 
degrees.  A 30 percent rating is warranted if extension of 
the major forearm is limited to 90 degrees, or if extension 
of the minor forearm is limited to 100 degrees.  A 40 percent 
rating is warranted if extension of the major forearm is 
limited to 100 degrees or if extension of the minor extremity 
is limited to 110 degrees.  A 50 percent rating is for 
application where extension is limited to 110 degrees. 38 
C.F.R. § 4.71a, Diagnostic Code 5207. 

Finally, pursuant to Diagnostic Code 5208, a maximum 20 
percent rating for either extremity is warranted where the 
evidence shows that forearm flexion is limited to 100 degrees 
and extension is limited to 45 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5208.

Here, as the veteran's flexion is to 135 degrees right and 
130 degrees left, no compensable evaluation is justified 
under the criteria for Diagnostic Code 5206.  Moreover, as he 
had full (0 degrees) extension in both arms, no compensable 
evaluation is available via application of Code section 5207.  
Finally, based on the objective range of motion findings of 
record, no compensable evaluation is permitted on the basis 
of Diagnostic Code 5208.  As such, the bilateral factor is 
not for application.  See 38 C.F.R. § 4.26(c).  Furthermore, 
as the medical evidence with respect to the elbows does not 
show additional limitation of function caused by pain or 
weakness, an increase is not warranted due to DeLuca 
considerations.  

Spine

Limitation of motion of the spine is addressed by Diagnostic 
Codes 5290 (cervical), 5291 (dorsal, or thoracic) and 5292 
(lumbar).  

Under Diagnostic Code 5290, slight limitation of motion 
warrants a 10 percent evaluation.  Moderate limitation of 
motion warrants a 20 percent rating.  Finally, severe limited 
motion of the cervical spine warrants a 30 percent rating.

Under Diagnostic Code 5291, slight limitation of motion of 
the dorsal spine warrants a noncompensable evaluation.  
Moderate or severe limitation of motion warrants a 10 percent 
rating.  

Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar spine warrants a 10 percent evaluation.  Moderate 
limitation of motion warrants a 20 percent rating.  Finally, 
severe limited motion of the lumbar spine warrants a 30 
percent rating.

In the present case, despite subjective complaints of back 
pain, objective evidence does not show limited motion.  
Therefore the veteran is not entitled to a compensable rating 
as to the spine.  Moreover, as the medical evidence with 
respect to the spine does not show additional limitation of 
function as due to factors such as pain or weakness, an 
increase is not warranted under DeLuca.  


Diagnostic Code 5002: Summation

As noted above, the veteran's chronic residuals of his 
multiple joint pain warrants 
a 20 percent rating as to his knees and 10 percent ratings as 
to his wrists and hips.  Regarding his elbows and back, only 
noncompensable evaluations apply.

Following the instructions provided under 38 C.F.R. § 4.25, 
the combined rating for the veteran's chronic residuals of 
multiple joint pain, taking into account the bilateral factor 
where appropriate, equals 40 percent.  


As this figure exceeds the 20 percent presently assigned by 
virtue of rheumatoid arthritis as an active process, an 
increased rating is for application here.  The evidence does 
not, however, justify a rating in excess of 40 percent.  

Indeed, the evidence fails to demonstrate weight loss and 
anemia productive of severe impairment of health, or severely 
incapacitating exacerbation occurring 4 or more times a year, 
or a lesser number over prolonged periods, as would be 
required to attain the next-higher 60 percent evaluation 
under Diagnostic Code 5002 as an active disease.  


Extraschedular Considerations

Finally, the evidence does not reflect that the veteran's 
multiple joint pain has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  

Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an initial increased evaluation of 40 percent 
for multiple joint pain is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

The RO did not provide the appellant with a development 
letter consistent with the notice requirements of the VCAA on 
the issues of entitlement to service connection for fatigue 
with loss of sleep, muscle pain, shortness of breath, weight 
gain, sweating, nausea, rashes, dizziness and runny nose, 
including as due to an undiagnosed illness as clarified by 
Quartuccio, supra. 

In the present case, VA issued correspondence dated in 
January 2000 and December 2000.  Such letters informed the 
veteran of the type of evidence necessary to substantiate his 
claims.  However, the letters did not discuss VA's 
development assistance.  For example, the veteran was not 
apprised as to what evidence he was responsible for providing 
and what evidence, if any, VA would procure on his behalf.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, this case is REMANDED to the VBA AMC for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



